Case 19-69335-wlh   Doc 20   Filed 02/27/20 Entered 02/27/20 10:39:40   Desc Main
                             Document     Page 1 of 12
Case 19-69335-wlh   Doc 20   Filed 02/27/20 Entered 02/27/20 10:39:40   Desc Main
                             Document     Page 2 of 12
Case 19-69335-wlh   Doc 20   Filed 02/27/20 Entered 02/27/20 10:39:40   Desc Main
                             Document     Page 3 of 12
Case 19-69335-wlh   Doc 20   Filed 02/27/20 Entered 02/27/20 10:39:40   Desc Main
                             Document     Page 4 of 12
Case 19-69335-wlh   Doc 20   Filed 02/27/20 Entered 02/27/20 10:39:40   Desc Main
                             Document     Page 5 of 12
Case 19-69335-wlh   Doc 20   Filed 02/27/20 Entered 02/27/20 10:39:40   Desc Main
                             Document     Page 6 of 12
Case 19-69335-wlh   Doc 20   Filed 02/27/20 Entered 02/27/20 10:39:40   Desc Main
                             Document     Page 7 of 12
Case 19-69335-wlh   Doc 20   Filed 02/27/20 Entered 02/27/20 10:39:40   Desc Main
                             Document     Page 8 of 12
Case 19-69335-wlh   Doc 20   Filed 02/27/20 Entered 02/27/20 10:39:40   Desc Main
                             Document     Page 9 of 12
Case 19-69335-wlh   Doc 20    Filed 02/27/20 Entered 02/27/20 10:39:40   Desc Main
                             Document      Page 10 of 12
Case 19-69335-wlh   Doc 20    Filed 02/27/20 Entered 02/27/20 10:39:40   Desc Main
                             Document      Page 11 of 12
Case 19-69335-wlh   Doc 20    Filed 02/27/20 Entered 02/27/20 10:39:40   Desc Main
                             Document      Page 12 of 12
